EXHIBIT 10.1

 

ZOMAX INCORPORATED

1996 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated through June 8, 2004)

 

ARTICLE I - ESTABLISHMENT OF PLAN

 

1.01                                                                        
Adoption by the Board of Directors and Sole Shareholder.  By action of the Board
of Directors and the sole shareholder of Zomax Incorporated (the “Corporation”)
on March 4, 1996, the Corporation has adopted an Employee Stock Purchase Plan
pursuant to which eligible employees of the Corporation and certain of its
Subsidiaries may be offered the opportunity to purchase shares of Stock of the
Corporation.  The terms and conditions of this Plan are set forth in this plan
document, as amended from time to time as provided herein.  The Corporation
intends that the Plan shall qualify as an “employee stock purchase plan” under
Section 423 of the Internal Revenue Code of 1986, as amended from time to time,
(the “Code”) and shall be construed in a manner consistent with the requirements
of Code Section 423 and the regulations thereunder.

 

1.02                                                                        
Term.  The Plan, as amended by the Board on February 20, 2002, shall become
effective on July 1, 2002, and shall terminate on December 31, 2011.

 

ARTICLE II - PURPOSE

 

2.01                                                                        
Purpose.  The primary purpose of the Plan is to provide an opportunity for
Eligible Employees of the Corporation to become shareholders of the Corporation,
thereby providing them with an incentive to remain in the Corporation’s employ,
to improve operations, to increase profits and to contribute more significantly
to the Corporation’s success.

 

ARTICLE III - DEFINITIONS

 

3.01                                                                        
“Administrator” means the Board of Directors or such Committee appointed by the
Board of Directors to administer the Plan.  The Board or Committee may, in its
sole discretion, authorize the officers of the Corporation to carry out the
day-to-day operation of the Plan.  In its sole discretion, the Board may take
such actions as may be taken by the Administrator, in addition to those powers
expressly reserved to the Board under this Plan.

 

3.02                                                                        
“Board of Directors” or “Board” means the Board of Directors of Zomax
Incorporated.

 

3.03                                                                        
“Compensation” means the Participant’s total compensation, including overtime,
commissions and all bonuses.

 

1

--------------------------------------------------------------------------------


 

3.04                                                                        
“Corporation” means Zomax Incorporated, a Minnesota corporation.

 

3.05                                                                        
“Eligible Employee” means any employee who, as determined on or immediately
prior to an Enrollment Period, is a full-time or part-time employee of the
Corporation or one of its Subsidiaries, and who has been employed by the
Corporation or the Subsidiary at least sixty (60) consecutive days prior to the 
commencement date of a phase; provided, however, that employees who are citizens
or residents of a country other than the United States shall be eligible to
participate only to the extent permitted by the applicable laws of such country.

 

3.06                                                                        
“Enrollment Period” means the period determined by the Administrator for
purposes of accepting elections to participate during a Phase from Eligible
Employees.

 

3.07                                                                        
“Fiscal Year” means the fiscal year of the Corporation, which is the
twelve-month period beginning January 1 and ending December 31 each year.

 

3.08                                                                        
“Participant” means an Eligible Employee who has been granted an option and is
participating during a Phase through payroll deductions, but shall exclude those
employees subject to the limitations described in Section 9.03 below.

 

3.09                                                                        
“Phase” means the period beginning on the date that the option was granted,
otherwise referred to as the commencement date of the Phase, and ending on the
date that the option was exercised, otherwise referred to as the termination
date of the Phase.

 

3.10                                                                        
“Plan” means the Zomax Incorporated 1996 Employee Stock Purchase Plan.

 

3.11                                                                        
“Stock” means the voting common stock of the Corporation.

 

3.12                                                                        
“Subsidiary” means any corporation defined as a subsidiary of the Corporation in
Code Section 424(f) as of the effective date of the Plan, and such other
corporations that qualify as subsidiaries of the Corporation under Code
Section 424(f) as the Board approves to participate in this Plan from time to
time.

 

ARTICLE IV - ADMINISTRATION

 

4.01                                                                        
Administration.  Except for those matters expressly reserved to the Board
pursuant to any provisions of the Plan, the Administrator shall have full
responsibility for administration of the Plan, which responsibility shall
include, but shall not be limited to, the following:

 

(a)                                The Administrator shall, subject to the
provisions of the Plan, establish, adopt and revise such rules and procedures
for administering the Plan, and shall make all other determinations as it may
deem necessary or advisable for the administration of the Plan;

 

2

--------------------------------------------------------------------------------


 

(b)                               The Administrator shall, subject to the
provisions of the Plan, determine all terms and conditions that shall apply to
the grant and exercise of options under this Plan, including, but not limited
to, the number of shares of Stock that may be granted, the date of grant, the
exercise price and the manner of exercise of an option.  The Administrator may,
in its discretion, consider the recommendations of the management of the
Corporation when determining such terms and conditions;

 

(c)                                The Administrator shall have the exclusive
authority to interpret the provisions of the Plan, and each such interpretation
or determination shall be conclusive and binding for all purposes and on all
persons, including, but not limited to, the Corporation and its Subsidiaries,
the shareholders of the Corporation and its Subsidiaries, the Administrator, the
directors, officers and employees of the Corporation and its Subsidiaries, and
the Participants and the respective successors-in-interest of all of the
foregoing; and

 

(d)                               The Administrator shall keep minutes of its
meetings or other written records of its decisions regarding the Plan and shall,
upon requests, provide copies to the Board.

 

ARTICLE V - PHASES OF THE PLAN

 

5.01                                                                        
Phases.  The Plan shall be carried out in one or more Phases of six (6) months
each.  Unless otherwise determined by the Administrator, in its discretion,
Phases shall commence on January 1 and July 1 of each fiscal year during the
term of the Plan; provided, however, that there shall be only one phase for the
1996 fiscal year commencing on July 1, 1996.  No two Phases shall run
concurrently.

 

5.02                                                                        
Limitations.  The Administrator may, in its discretion, limit the number of
shares available for option grants during any Phase as it deems appropriate. 
Without limiting the foregoing, in the event all of the shares of Stock reserved
for the grant of options under Section 12.01 is issued pursuant to the terms
hereof prior to the commencement of one or more Phases or the number of shares
of Stock remaining is so small, in the opinion of the Administrator, as to
render administration of any succeeding Phase impracticable, such Phase or
Phases may be cancelled or the number of shares of Stock limited as provided
herein.  In addition, if, based on the payroll deductions authorized by
Participants at the beginning of a Phase, the Administrator determines that the
number of shares of Stock which would be purchased at the end of a Phase exceeds
the number of shares of Stock remaining reserved under Section 12.01 hereof for
issuance under the Plan, or if the number of shares of Stock for which options
are to be granted exceeds the number of shares designated for option grants by
the Administrator for such Phase, then the Administrator shall make a pro rata
allocation of the shares of Stock remaining available in as nearly uniform and
equitable a manner as the Administrator shall consider practicable as of the
commencement date of the Phase or, if the Administrator so elects, as of the
termination date of the Phase.  In the event such

 

3

--------------------------------------------------------------------------------


 

allocation is made as of the commencement date of a Phase, the payroll
deductions which otherwise would have been made on behalf of Participants shall
be reduced accordingly.

 

ARTICLE VI - ELIGIBILITY

 

6.01                                                                        
Eligibility.  Each employee who is an Eligible Employee on or immediately prior
to the commencement of a Phase shall be eligible to participate in such Phase.

 

ARTICLE VII - PARTICIPATION

 

7.01                                                                        
Participation.  Participation in the Plan is voluntary.  An Eligible Employee
who desires to participate in any Phase of the Plan must complete the Plan
enrollment form provided by the Administrator and deliver such form to the
Administrator or its designated representative during the Enrollment Period
established by the Administrator prior to the commencement date of the Phase.

 

7.02                                                                        
Subsequent Phases.  An Eligible Employee who elects to participate in a Phase of
a fiscal year shall be deemed to have elected to participate in each subsequent
Phase during that fiscal year and all subsequent fiscal years unless such
Participant elects to discontinue payroll deductions during a Phase or exercises
his or her right to withdraw amounts previously withheld, as provided under
Article 10 hereof.  In such event, such Participant must complete a change of
election form or a new Plan enrollment form and file such form with the
Administrator during the Enrollment Period prior to the next Phase with respect
to which the Eligible Employee wishes to participate.

 

ARTICLE VIII - PAYMENT: PAYROLL DEDUCTIONS

 

8.01                                                                        
Enrollment.  Each Eligible Employee electing to participate shall indicate such
election on the Plan enrollment form and designate therein a percentage of such
Participant’s Compensation to be paid during the Phase.  Such percentage shall
be at least one percent (1%) but not more than ten percent (10%) of such
Participant’s Compensation to be paid during such Phase, or such other maximum
percentage as the Administrator may establish from time to time; provided,
however, that the payroll deduction authorized by the Participant must equal or
exceed $10 per paycheck.  In order to be effective, such Plan enrollment form
must be properly completed and received by the Administrator by the due date
indicated on such form, or by such other date established by the Administrator.

 

8.02                                                                        
Payroll Deductions.  Payroll deductions for a Participant shall commence on the
first paycheck issued immediately after the commencement date of the Phase and
shall terminate on the last paycheck issued immediately prior to the termination
date of that Phase, unless the Participant elects to discontinue payroll
deductions or exercises his or her right to withdraw all accumulated payroll
deductions previously withheld during the Phase as provided in Article 10
hereof.  The authorized payroll

 

4

--------------------------------------------------------------------------------


 

deductions shall be made over the pay periods of such Phase by deducting from
the Participant’s Compensation for each such pay period that percentage
specified by the Participant in the Plan enrollment form.

 

Unless the Participant elected to discontinue payroll deductions or exercised
his or her right to withdraw all accumulated payroll deductions previously
withheld during the preceding Phase (in which event the Participant must
complete a change of election form or a new Plan enrollment form, as the case
may be, to continue participation for any subsequent Phase), the Corporation
shall continue to withhold from such Participant’s Compensation the same
designated percentage specified by the Participant in the most recent Plan
enrollment form previously completed by the Participant for all subsequent
Phases; provided, however, that the Participant may, if he or she so chooses,
increase, decrease or discontinue payroll deductions for any or all such
subsequent Phases by properly completing a new enrollment form during the
Enrollment Period for such subsequent Phase and delivering such form to the
Administrator by the due date for receipt of such forms for that Phase.

 

8.03                                                                        
Increases or Decreases During a Phase.  In addition to the right to discontinue
or withdraw payroll deductions during a Phase as provided in Article 10 and the
right to increase or decrease or discontinue payroll deductions for subsequent
Phases as provided in Section 8.02, a Participant may increase or decrease the
percentage of Compensation designated to be deducted during a Phase by
completing a change of election form and filing such form with the Administrator
on or before the date that is fifteen (15) days prior to the date of the last
paycheck during that Phase, or on or before such other date established by the
Corporation; provided, however, that the Participant may exercise the right to
increase or decrease his or her payroll deductions only once during each Phase.

 

8.04                                                                        
Change in Compensation During a Phase.  In the event that the Participant’s
Compensation is increased or decreased during a Phase for any reason so that the
amount actually withheld on behalf of the Participant as of the termination date
of the Phase is different from the amount anticipated to be withheld as
determined on the commencement date of the Phase, then the extent to which the
Participant may exercise his or her option shall be based on the amounts
actually withheld on his or her behalf, subject to the limitations contained in
Article IX.  In the event of a change in the pay period of any Participant, such
as from biweekly to monthly, an appropriate adjustment shall be made to the
deduction in each new pay period so as to insure the deduction of the proper
amount authorized by the Participant.

 

8.05                                                                        
Foreign Employees.  Payroll deductions which are authorized by Participants who
are paid compensation in foreign currency shall be credited to a bookkeeping
account (as described in Article XIII) in the currency of the country in which
such Participant is employed.  Upon exercise of the Participant’s option, the
Participant’s accumulated payroll deductions shall be used to purchase shares of
Stock pursuant to Section 9.04, but the extent to which the Participant may
exercise his or her option will be determined using the applicable foreign
currency exchange rate as of the exercise date.  The option price shall be paid
to the Corporation in U.S. dollars after applying the applicable foreign
currency exchange rate as of the exercise date.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IX - OPTIONS

 

9.01                                                                        
Grant of Option.  Subject to Article 10, a Participant who has elected to
participate in the manner described in Article VIII and who is employed by the
Corporation or a Subsidiary as of the commencement date of a Phase shall be
granted an option as of such date to purchase that number of whole shares of
Stock determined by dividing the total amount to be credited to the
Participant’s account by the option price per share set forth in Section 9.02(a)
below.  The option price per share for such Stock shall be determined under
Section 9.02 hereof, and the number of shares exercisable shall be determined
under Section 9.03 hereof.

 

9.02                                                                        
Option Price.  Subject to the limitations hereinbelow, the option price for such
Stock shall be the lower of the amounts determined under paragraphs (a) and (b)
below:

 

(a)                                  Eighty-five percent (85%) of the closing
price for a share of the Corporation’s Stock as reported on the Nasdaq National
Market or on an established securities exchange as of the commencement date of
the Phase; or

 

(b)                                 Eighty-five percent (85%) of the closing
price for a share of the Corporation’s Stock as reported on the Nasdaq National
Market or on an established securities exchange as of the termination date of
the Phase.

 

In the event that the commencement or termination date of a Phase is a Saturday,
Sunday or holiday, the amounts determined under the foregoing subsections shall
be determined using the price as of the last preceding trading day.

 

If the Corporation’s Stock is not so reported in the Nasdaq National Market or
upon an established securities exchange, the option price shall equal the lesser
of (i) eighty-five percent (85%) of the average of the closing “bid” and “asked”
prices quoted on the Nasdaq SmallCap Market as of the commencement date of the
Phase, or if there are no such quoted “bid” and “asked” prices on such date, on
the next preceding date for which there are quotes, and (ii) eighty-five percent
(85%) of the average of the closing “bid” and “asked” prices quoted on the
Nasdaq SmallCap Market as of the termination date of the phase, or if there are
no such quoted “bid” and “asked” prices on such date, on the next preceding date
for which there are such quotes.

 

If the Corporation’s Stock is not listed on an established securities exchange,
the Nasdaq National Market or the Nasdaq SmallCap Market, then the option price
shall equal the lesser of (i) eighty-five percent (85%) of the fair market value
of a share of the Corporation’s Stock as of the commencement date of the Phase,
and (ii) eighty-five percent (85%) of the fair market value of such stock as of
the termination date of the Phase.  Such “fair market value” shall be determined
by the Board.

 

9.03                                                                        
Limitations.  No employee shall be granted an option hereunder:

 

6

--------------------------------------------------------------------------------


 

(a)                                  Which permits his or her rights to purchase
Stock under all employee stock purchase plans of the Corporation or its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) of fair market value of such Stock (determined at the time such option
is granted) for each calendar year in which such option is outstanding at any
time;

 

(b)                                 If such employee would own and/or hold,
immediately after the grant of the option, Stock possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of the
Corporation or of any Subsidiary.  For purposes of determining stock ownership
under this paragraph, the rules of Section 424(d) of the Code shall apply.

 

(c)                                  Which, if exercised, would cause the limits
established by the Administrator under Section 5.02 to be exceeded.

 

9.04                                                                        
Exercise of Option.  Subject to a Participant’s right to withdraw in the manner
provided in Section 10.01, a Participant’s option for the purchase of shares of
Stock will be exercised automatically on the termination date of that Phase. 
However, in no event shall a Participant be allowed to exercise an option for
more shares of Stock than can be purchased with the payroll deductions
accumulated by the Participant in his or her bookkeeping account during such
Phase, whether or not the accumulated payroll deductions are less than the full
percentage amount that such Participant anticipated he or she would contribute
at the beginning of such Phase.

 

9.05                                                                        
Delivery of Shares.  As promptly as practicable after the termination of any
Phase, the Corporation’s transfer agent or other authorized representative shall
deliver to each Participant herein certificates for that number of whole shares
of Stock purchased upon the exercise of the Participant’s option.  The
Corporation may, in its sole discretion, arrange with the Corporation’s transfer
agent or other authorized representative to establish, at the direction of the
Participant, individual securities accounts to which will be credited that
number of whole shares of Stock that are purchased with the Participant’s
accumulated payroll deductions pursuant to Section 9.04 above, such securities
account to be subject to such terms and conditions as may be imposed by the
transfer agent or authorized representative.  Any accumulated payroll deductions
remaining after the exercise of the Participant’s option shall be returned to
the Participant, without interest, on the first paycheck issued for the payroll
period which begins on or immediately after the commencement date of next Phase;
provided, however, that the Corporation may, under rules of uniform application,
retain such remaining amount in the Participant’s bookkeeping account and apply
it toward the purchase of shares of Stock in the next succeeding Phase, unless
the Participant requests a withdrawal of such amount pursuant to Section 10.01.

 

The shares of the Corporation’s common stock to be delivered to a Participant
pursuant to the exercise of an option under Section 9.04 of the Plan will be
registered in the name of the Participant or, if the Participant so directs by
written notice to the Administrator prior to the termination date of the Phase,
in the names of the Participant and one other person the Participant may
designate as his joint tenant with rights of survivorship, to the extent
permitted by law.

 

7

--------------------------------------------------------------------------------


 

ARTICLE X - WITHDRAWAL OR
DISCONTINUATION OF PAYROLL WITHHOLDINGS

 

10.01                                                                  
Withdrawal.  A Participant may request a withdrawal of all accumulated payroll
deductions then credited to the Participant’s bookkeeping account by completing
a change of election form and filing such form with the Administrator.  The
Participant’s request shall be effective as of the beginning of the next payroll
period immediately following the date that the Administrator receives the 
Participant’s properly completed change of election form.  As soon as
administratively feasible after the end of that Phase, all payroll deductions
credited to a bookkeeping account for the Participant will be paid to such
Participant and no further payroll deductions will be made during that Phase or
any future Phase unless the Participant completes a new Plan enrollment form as
provided in Section 8.02 above.  If the Participant requests a withdrawal, the
option granted to the Participant under that Phase of the Plan shall immediately
lapse and shall not be exercisable.  Partial withdrawals of payroll deductions
are not permitted.

 

Notwithstanding the foregoing, in order to be effective for a particular Phase,
the Participant’s request for withdrawal must be properly completed and received
by the Administrator on or before the date that is fifteen (15) days before the
date of the last paycheck during the Phase, or on or before such other date
established by the Administrator. Requests for withdrawal that are received
after that due date shall not be effective and no withdrawal shall be made,
unless otherwise determined by the Administrator.

 

10.02                                                                  
Discontinuation.  A Participant may also request that the Administrator
discontinue any further payroll deductions that would otherwise be made during
the remainder of the Phase by completing a change of election form and filing
such form with the Administrator on or before the date that is fifteen (15) days
before the date of the last paycheck during the phase, or on or before such
other date established by the Administrator.  The Participant’s request shall be
effective as of the beginning of the next payroll period immediately following
the date that the Administrator receives the Participant’s properly completed
change of election form.  Upon the effective date of the Participant’s request,
the Corporation will discontinue making payroll deductions for such Participant
for that Phase, and all future Phases, unless the Participant completes another
change of election form as provided above.

 

ARTICLE XI - TERMINATION OF EMPLOYMENT

 

11.01                                                                   If a
Participant’s employment terminates with the Corporation for any reason,
voluntarily or involuntarily, including by reason of retirement or death, the
payroll deductions credited to such Participant’s bookkeeping account for such
Phase, if any, will be returned to the Participant (or, in the case of death, to
the  Participant’s estate) and any options granted to such Participant under the
Plan shall immediately lapse and shall not be exercisable.  The return of such
payroll deductions shall be made to the Participant (or to the Participant’s
estate) as soon as administratively

 

8

--------------------------------------------------------------------------------


 

practicable.  In the event that such termination occurs near the end of a Phase
and the Corporation is unable to discontinue payroll deductions for such
Participant for his or her final paycheck(s), such deductions shall still be
made but shall be returned to the Participant (or his or her estate) as provided
herein.  In no event shall the accumulated payroll deductions be used to
purchase any shares of Stock.

 

If the option lapses as a result of the Participant’s death, any accumulated
payroll deductions credited to the Participant’s bookkeeping account will be
paid to the Participant’s estate.  In the event a Participant dies after
exercise of the Participant’s option but prior to delivery of the Stock to be
transferred pursuant to the exercise of the option under Section 9.04 above, any
such Stock and/or accumulated payroll deductions remaining after such exercise
shall be paid by the Corporation to the Participant’s estate.

 

The Corporation will not be responsible for or be required to give effect to the
disposition of any cash or Stock or the exercise of any option in accordance
with any will or other testamentary disposition made by such Participant or in
accordance with the provisions of any law concerning intestacy, or otherwise. 
No person shall, prior to the death of a Participant, acquire any interest in
any Stock, in any option or in the cash credited to the Participant’s
bookkeeping account during any Phase of the Plan.

 

11.02                                                                   In the
event that any Subsidiary ceases to be a Subsidiary of the Corporation, the
employees of such Subsidiary shall be considered to have terminated their
employment for purposes of Section 11.01 hereof as of the date the Subsidiary
ceased to be a Subsidiary of the Corporation.

 

ARTICLE XII - STOCK RESERVED FOR OPTIONS

 

12.01                                                                   The
maximum number of shares of Stock which may be issued upon the exercise of
options to be granted under the Plan shall be Two Million (2,000,000) shares (as
appropriately adjusted for stock splits, stock dividends, combination of shares,
reclassifications or similar events as provided in Section 14.01), plus an
annual increase, beginning January 1, 2003, and each January 1st  thereafter so
long as the Plan is in effect, equal to the number of shares issued upon the
exercise of options in the Phases ending on June 30th and December 31st of the
immediately preceding calendar year.  Such shares may be authorized but unissued
shares of the Corporation (or the number and kind of securities to which said
shares may be adjusted in accordance with Section 14.01 hereof).  Shares subject
to the unexercised portion of any lapsed or expired option may again be subject
to option under the Plan.

 

12.02                                                                   The
Participant (or a joint tenant named pursuant to Section 9.05 above) shall have
no rights as a shareholder with respect to any shares of Stock subject to the
Participant’s option until the date of the issuance of a stock certificate
evidencing such shares as provided in Section 9.05.  No adjustment shall be made
for dividends (ordinary or extraordinary, whether in cash, securities or other
property),

 

9

--------------------------------------------------------------------------------


 

distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued, except as otherwise provided in
Section 14.01 hereof.

 

ARTICLE XIII - ACCOUNTING AND USE OF FUNDS

 

13.01                                                                   Payroll
deductions for Participants shall be credited to bookkeeping accounts,
established by the Corporation for each such Participant under the Plan.  A
Participant may not make any cash payments into such account.  Such account
shall be solely for bookkeeping purposes and shall not require the Corporation
to establish any separate fund or trust hereunder.  All funds from payroll
deductions received or held by the Corporation under the Plan may be used,
without limitation, for any corporate purpose by the Corporation, which shall
not be obligated to segregate such funds from its other funds.

 

ARTICLE XIV - ADJUSTMENT PROVISION

 

14.01                                                                   Subject
to any required action by the shareholders of the Corporation, in the event of
an increase or decrease in the number of outstanding shares of Stock or in the
event the Stock is changed into or exchanged for a different number or kind of
shares of stock or other securities of the Corporation or another corporation by
reason of a reorganization, merger, consolidation, divestiture (including a
spin-off), liquidation, recapitalization, reclassification, stock dividend,
stock split, combination of shares, rights offering or any other change in the
corporate structure or shares of the Corporation, the Board (or, if the
Corporation is not the surviving corporation in any such transaction, the board
of directors of the surviving corporation), in its sole discretion, shall adjust
the number and kind of securities subject to and reserved under the Plan and, to
prevent the dilution or enlargement of rights of those Eligible Employees to
whom options have been granted, shall adjust the number and kind of securities
subject to such outstanding options and, where applicable, the exercise price
per share for such securities.

 

In the event of sale by the Corporation of substantially all of its assets and
the consequent discontinuance of its business, or in the event of a merger,
exchange, consolidation, reorganization, divestiture (including a spin-off),
liquidation, reclassification or extraordinary dividend (collectively referred
to as a “transaction”), after which the Corporation is not the surviving
corporation, the Board may, in its sole discretion, at the time of adoption of
the plan for such transaction, may provide for one or more of the following:

 

(a)                                The acceleration of the exercisability of
outstanding options granted at the commencement of the Phase then in effect, to
the extent of the accumulated payroll deductions made as of the date of such
acceleration pursuant to Article 8 hereof;

 

(b)                               The complete termination of this Plan and a
refund of amounts credited to the Participants’ bookkeeping accounts hereunder;
or

 

10

--------------------------------------------------------------------------------


 

(c)                                The continuance of the Plan only with respect
to completion of the then current Phase and the exercise of options thereunder. 
In the event of such continuance, Participants shall have the right to exercise
their options as to an equivalent number of shares of stock of the corporation
succeeding the Corporation by reason of such transaction.

 

In the event of a transaction where the Corporation survives, then the Plan
shall continue in effect, unless the Board takes one or more of the actions set
forth above.  The grant of an option pursuant to the Plan shall not limit in any
way the right or power of the Corporation to make adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

ARTICLE XV - NONTRANSFERABILITY OF OPTIONS

 

15.01                                                                   Options
granted under any Phase of the Plan shall not be transferable and shall be
exercisable only by the Participant during the Participant’s lifetime.

 

15.02                                                                   Neither
payroll deductions granted to a Participant’s account, nor any rights with
regard to the exercise of an option or to receive Stock under any Phase of the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
by the Participant.  Any such attempted assignment, transfer, pledge or other
disposition shall be null and void and without effect, except that the
Corporation may, at its option, treat such act as an election to withdraw in
accordance with Section 10.01.

 

ARTICLE XVI - AMENDMENT AND TERMINATION

 

16.01                                                                   The Plan
may be terminated at any time by the Board of Directors, provided that, except
as permitted in Section 14.01 hereof, no such termination shall take effect with
respect to any options then outstanding.  The Board may, from time to time,
amend the Plan as it may deem proper and in the best interests of the
Corporation or as may be necessary to comply with Code Section 423 or other
applicable laws or regulations; provided, however, no such amendment shall,
without the consent of a Participant, materially adversely affect or impair the
right of a Participant with respect to any outstanding option; and provided,
further, that no such amendment shall, unless the shareholders of the
Corporation have approved the same, directly or indirectly:

 

(a)                                Increase the total number of shares for which
options may be granted under the Plan (except as provided in Section 14.01
herein);

 

(b)                               Modify the group of Subsidiaries whose
employees may be eligible to participate in the Plan or materially modify any
other requirements as to eligibility for participation in the Plan; or

 

11

--------------------------------------------------------------------------------


 

(c)                                Materially increase the benefits accruing to
Participants under the Plan.

 

ARTICLE XVII - NOTICES

 

17.01                                                                   All
notices, forms, elections or other communications in connection with the Plan or
any Phase thereof shall be in such form as specified by the Corporation or the
Administrator from time to time, and shall be deemed to have been duly given
when received by the Participant or his or her personal representative or by the
Corporation or its designated representative, as the case may be.

 

12

--------------------------------------------------------------------------------